--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1




CLECO CORPORATION


EXECUTIVE EMPLOYMENT AGREEMENT
(Level 1)


THIS AGREEMENT (the “Agreement”) is entered into as of this 30th day of July,
2007, by and between Darren J. Olagues (“Executive”), and Cleco Corporation, a
Louisiana corporation (the “Company”).


1.  EMPLOYMENT AND TERM


1.1           Position.  The Company shall employ and retain Executive as its
Senior Vice President – Cleco Midstream Resources or in such other capacity or
capacities as shall be mutually agreed upon, from time to time, by Executive and
the Company, and Executive agrees to be so employed, subject to the terms and
conditions set forth herein.  Executive’s duties and responsibilities shall be
those assigned to him hereunder, from time to time, by the Chief Executive
Officer of the Company and shall include such duties as are the type and nature
normally assigned to similar executive officers of a corporation of the size,
type and stature of the Company.  Executive shall report to the Chief Executive
Officer.


1.2           Concurrent Employment.  During the term of this Agreement,
Executive and the Company acknowledge that Executive may be concurrently
employed by the Company and a subsidiary or other entity with respect to which
the Company owns (within the meaning of Section 425(f) of the Internal Revenue
Code of 1986, as amended (the “Code”)) 50% or more of the total combined voting
power of all classes of stock or other equity interests (an “Affiliate”), and
that all of the terms and conditions of this Agreement shall apply to such
concurrent employment.  Reference to the Company hereunder shall be deemed to
include any such concurrent employers.


1.3           Full Time and Attention.  During the term of this Agreement and
any extensions or renewals thereof, Executive shall devote his full time,
attention and energies to the business of the Company and will not, without the
prior written consent of the Chief Executive Officer of the Company, be engaged
(whether or not during normal business hours) in any other business or
professional activity, whether or not such activities are pursued for gain,
profit or other pecuniary advantage.


Notwithstanding the foregoing, Executive shall not be prevented from (a)
engaging in any civic or charitable activity for which Executive receives no
compensation or other pecuniary advantage, (b) investing his personal assets in
businesses which do not compete with the Company, provided that such investment
will not require any services on the part of Executive in the operation of the
affairs of the businesses in which investments are made and provided further
that Executive’s participation in such businesses is solely that of an investor,
or (c) purchasing securities in any corporation whose securities are regularly
traded, provided that such purchases will not result in Executive owning
beneficially at any time 5% or more of the equity securities of any corporation
engaged in a business competitive with that of the Company.
 

--------------------------------------------------------------------------------




1.4           Term.  Executive’s employment under this Agreement shall commence
as of July 30, 2007 (the “Effective Date”), and shall terminate on July 30, 2010
(such date or the last day of employment specified in any renewal or amendment
hereof referred to herein as the “Termination Date”) (the period commencing as
of the Effective Date and ending as of the Termination Date referred to herein
as the “Employment Term”).


Commencing on the second anniversary of the Effective Date and each anniversary
thereafter, Executive’s employment shall automatically be extended for an
additional one-year period; provided, however, that either party may provide
written notice to the other that the Employment Term will not be further
extended, such notice to be provided not later than 30 days prior to the end of
the then current Employment Term.


2.  COMPENSATION AND BENEFITS


2.1           Base Compensation.  The Company shall pay Executive an annual
salary equal to his annual base salary in effect as of the Effective Date, such
amount shall be prorated and paid in equal installments in accordance with the
Company’s regular payroll practices and policies and shall be subject to
applicable withholding and other applicable taxes (Executive’s “Base
Compensation”).  Executive’s Base Compensation shall be reviewed no less often
than annually and may be increased or reduced by the Board of Directors of the
Company (the “Board”), in its sole discretion; provided, however, that
Executive’s Base Compensation may not be reduced at any time unless such
reduction is part of a reduction in pay uniformly applicable to all officers of
the Company.


2.2           Annual Incentive Bonus.  In addition to the foregoing, Executive
shall be eligible for participation in the Annual Incentive Compensation Plan or
similar bonus arrangement maintained by the Company or an Affiliate (as defined
in Section 6.15) or such other bonus or incentive plans which the Company or its
Affiliates may adopt, from time to time, for similarly situated executives (an
“Incentive Bonus”).


2.3           Long-Term Incentives.  In addition to the foregoing, Executive
shall be eligible for participation in the 2000 Long-Term Incentive Compensation
Plan maintained by the Company and such other long-term incentive plans which
the Company or its Affiliates may adopt, from time to time, for similarly
situated executives (a “Long-Term Incentive”).


2.4           Supplemental Retirement Benefit.  In addition to the foregoing,
Executive shall be eligible to participate in the Supplemental Executive
Retirement Plan maintained by Cleco Utility Group Inc. or such other
supplemental retirement benefit plans which the Company or its Affiliates may
adopt, from time to time, for similarly situated executives (the “Supplemental
Plan”).


2.5           Other Benefits. During the term of this Agreement and in addition
to the amounts otherwise provided herein, Executive shall participate in such
plans, policies, and programs as may be maintained, from time to time, by the
Company or its Affiliates for the benefit of senior executives or employees,
including, without limitation, profit sharing, life insurance, and group medical
and other welfare benefit plans.  Any such benefits shall be determined in
accordance
 
Page 2

--------------------------------------------------------------------------------


 
 with the specific terms and conditions of the documents evidencing any such
plans, policies, and programs.


2.6           Reimbursement of Expenses.   The Company shall reimburse Executive
for such reasonable and necessary expenses as are incurred in carrying out his
duties hereunder, consistent with the Company’s standard policies and annual
budget.  The Company’s obligation to reimburse Executive hereunder shall be
contingent upon the presentment by Executive of an itemized accounting of such
expenditures.


3.  TERMINATION


3.1           Termination Payments to Executive.  As set forth more fully in
this Section 3 and except as provided in Sections 3.3 or 3.8 hereof, Executive
shall be paid the greater of the amounts or benefits set forth below or the
amounts or benefits provided under the terms of the separate severance plan or
arrangement maintained by the Company (or its Affiliates) on account of
termination of employment hereunder, but in no event will Executive be entitled
to recover under both:


 
a.
Executive’s Base Compensation accrued but not yet paid as of the date of his
termination.



 
b.
Executive’s Base Compensation payable until the Termination Date (determined
without regard to the automatic renewal provisions of Section 1.4 hereof), but
not less than 100% of such annual Base Compensation.



 
c.
Executive’s Incentive Bonus payable with respect to the year of his termination,
prorated to reflect Executive’s actual period of service during such year.



 
d.
Executive’s Incentive Bonus payable in the target amount for the year in which
his termination of employment occurs.



 
e.
If Executive’s principal office is located in Pineville, Louisiana, the Company
shall, at the written request of Executive:



 
i.
Purchase his principal residence if such residence is located within 60 miles of
the Company’s Pineville, Louisiana office (the “Principal Residence”) for an
amount equal to the greater of (1) the purchase price of such Principal
Residence plus the documented cost of any capital improvements to the Principal
Residence made by Executive, or (2) the fair market value of such Principal
Residence as determined by the Company’s usual relocation practice; and
 

ii.
Pay or reimburse Executive for the cost of relocating Executive, his family and
their household goods and other personal property, in accordance with the
Company’s usual relocation practice, to any location in the United States.

 
 

Page 3

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless, within 2½ months after the year in which occurs the termination of his
employment with the Company (and its Affiliates), the Company is requested to
purchase such Principal Residence or Executive has actually relocated from the
Pineville, Louisiana area.  Any payments by the Company pursuant to this Section
3.1e shall be made no later than March 15th of the calendar year following the
calendar year in which Executive’s employment is terminated.


 
f.
If Executive and/or his dependents elects to continue group medical coverage,
within the meaning of Code Section 4980B(f)(2), with respect to a group health
plan sponsored by the Company or an Affiliate (other than a health flexible
spending account under a self-insured medical reimbursement plan described in
Code Sections 125 and 105(h)), the Company shall pay the continuation coverage
premium for the same type and level of group health plan coverage received by
Executive and his electing dependents immediately prior to such termination of
Executive’s employment for the maximum period provided under Code Section 4980B
or until the Executive secures other employment where group health insurance is
provided, whichever period is shorter.



 
g.
Executive shall be fully vested for purposes of any service or similar
requirement imposed under the Cleco Utility Group Inc. Supplemental Executive
Retirement Plan (the "Supplemental Plan"), regardless of the actual number of
years of service attained by Executive.



Notwithstanding any provision to the contrary, the amounts set forth in Sections
3.1a, b, c, d and e hereof shall be paid no later than March 15th of the
calendar year following the calendar year in which Executive’s employment is
terminated.
 
Except as expressly provided in Section 3.3 hereof, Executive shall also be
entitled to receive such compensation or benefits as may be provided under the
terms of a separate plan or amendment maintained by the Company (or its
Affiliates) to the extent such compensation or benefits are not duplicative of
the compensation or benefits described above.


3.2           Termination for Death or Disability.  If Executive dies or becomes
disabled during the Employment Term, this Agreement and Executive’s employment
hereunder shall immediately terminate and the Company’s obligations hereunder
shall automatically cease.  In such event, the Company shall pay to Executive
(or his estate) the amounts described in Sections 3.1a and 3.1c hereof.  Payment
shall be made in the form of one or more single-sums as soon as practicable
after Executive’s death or disability or as and when such amounts are
ascertainable, but in no event later than March 15th of the calendar year
following the Executive’s termination of employment due to death or disability.


For purposes of this Section 3.2, Executive shall be deemed “disabled” if he is
actually receiving benefits or is eligible to receive benefits under the
Company’s (or an Affiliate’s) separate long-term disability plan. The Board
shall determine whether Executive is disabled hereunder.
 
 

Page 4

--------------------------------------------------------------------------------




3.3           Company’s Termination for Cause.  This Agreement and Executive’s
employment hereunder may be terminated by the Company on account of Cause.  In
such event, the Company shall pay to Executive the amount described in Section
3.1a hereof.  Payment shall be made in the form of a single-sum not later than
three days after such termination.  Notwithstanding any provision of this
Agreement or any other plan, policy or agreement evidencing any other
compensation arrangement or benefit payable to Executive, no additional amount
shall be paid to Executive, except as may be required by law.


For purposes of this Agreement “Cause” means that Executive has:


 
a.
Committed an intentional act of fraud, embezzlement or theft in the course of
his employment or otherwise engaged in any intentional misconduct which is
materially injurious to the Company’s (or an Affiliate’s) financial condition or
business reputation;



 
b.
Committed intentional damage to the property of the Company (or an Affiliate) or
committed intentional wrongful disclosure of Confidential Information (as
defined in Section 5.2) which is materially injurious to the Company’s (or an
Affiliate’s) financial condition or business reputation;



 
c.
Intentionally refused to perform the material duties of his position;



 
d.
Failed to fully cooperate to the extent requested by the Company (or an
Affiliate) with investigations by government or independent agencies involving
the Company (or an Affiliate); or



 
e.
Committed a material breach of this Agreement.



No act or failure to act on the part of Executive will be deemed “intentional”
if it was due primarily to an error in judgment or negligence, but will be
deemed “intentional” only if done or omitted to be done by Executive not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company (or an Affiliate).


The Board, acting in good faith, may terminate Executive’s employment hereunder
on account of Cause (or may determine that any termination by the Company is on
account of Cause).  The Board shall provide written notice to Executive,
including a description of the specific reasons for the determination of
Cause.  Executive shall have the opportunity to appear before the Board, with or
without legal representation, to present arguments and evidence on his
behalf.  Following such presentation (or upon Executive’s failure to appear),
the Board, by an affirmative vote of not less than 66% of its members, shall
confirm whether the actions or inactions of Executive constitute Cause
hereunder.


3.4           Executive’s Constructive Termination. Executive may terminate this
Agreement and his employment hereunder on account of a Constructive Termination
upon 30 days prior written notice to the Chief Executive Officer (or such
shorter period as may be agreed upon by the parties hereto.)  In such event, the
Company shall provide to Executive (a) the amount described in Section 3.1a
hereof, payable not later than three days after his termination of employment,
(b) the amounts determined under Sections 3.1b and 3.1d hereof,
 
 

Page 5

--------------------------------------------------------------------------------


 
payable in not more than two equal installments, one-half not later than 30 days
after termination and the other one-half six months after such termination or,
if earlier, on March 15th of the calendar year following the calendar year in
which such termination occurs, and (c) the benefits described in Sections 3.1e,
3.1f and 3.1g hereof.


For purposes of this Agreement, “Constructive Termination” means:


 
a.
A material reduction (other than a reduction in pay uniformly applicable to all
officers of the Company) in the amount of Executive’s Base Compensation;



 
b.
A material reduction in Executive’s authority, duties or responsibilities from
those contemplated in Section 1.1 of this Agreement; or



 
c.
A material breach of this Agreement by the Company or its Affiliates.



No event or condition described in this Section 3.4 shall constitute a
Constructive Termination unless (a) Executive promptly gives the Company notice
of his objection to such event or condition, which notice may be provided orally
or in writing to the Chief Executive Officer or his designee, (b) such event or
condition is not corrected by the Company promptly after receipt of such notice,
but in no event more than 30 days after receipt of notice, and (c) Executive
resigns his employment with the Company (and all Affiliates) not more than 15
days following the expiration of the 30-day period described in subparagraph (b)
hereof.


3.5           Termination by the Company, without Cause.  The Company may
terminate this Agreement and Executive’s employment hereunder, without Cause,
upon 30 days prior written notice to Executive (or such shorter period as may be
agreed upon by Executive and the Chief Executive officer).  In such event, the
Company shall provide to Executive (a) the amount described in Section 3.1a
hereof, payable not later than three days after such termination, (b) the
amounts determined under Sections 3.1b and 3.1d hereof, payable in not more than
two equal installments, one-half not later than 30 days after termination and
the other one-half six months after such termination, or, if earlier, on March
15th of the calendar year following the calendar year in which such termination
occurs, and (c) the benefits described in Sections 3.1e, 3.1f and 3.1g hereof.


3.6           Termination by Executive.  Executive may terminate this Agreement
and his employment hereunder, other than on account of Constructive Termination,
upon 30 days prior written notice to the Company or such shorter period as may
be agreed upon by the Chief Executive Officer and Executive.  In such event, the
Company shall pay to Executive the amount described in Section 3.1a
hereof.  Payment shall be made in the form of a single-sum not later than three
days after such termination.  No additional payments or benefits shall be due
hereunder, except as may be provided under a separate plan, policy or program
evidencing such compensation arrangement or benefit or as may be required by
law.


3.7           Return of Property.  Upon termination of this Agreement or
Executive’s employment for any reason, Executive shall promptly return to the
Company, and not keep any copies, all of the property of the Company (and its
Affiliates), including, without limitation, automobiles, equipment, computers,
fax machines, portable telephones, printers, software, credit cards, manuals,
customer lists, financial data, letters, notes, notebooks, reports and
 
Page 6

--------------------------------------------------------------------------------


 
copies of any of the above, as well as any Confidential Information (as defined
in Section 5.2 hereof) that is in the possession or under the control of
Executive.


3.8           Consideration for Other Agreements.  Executive acknowledges that
all or a portion of the amount payable under Section 3.1d hereof is in excess of
the amount otherwise due or payable under the Annual Incentive Compensation Plan
and that the payment of such excess amount shall constitute adequate
consideration for the execution of such separate waivers or releases as the
Company (or Affiliate) may request Executive to execute in connection with the
termination of his employment hereunder.  Executive agrees that failure to
execute any such waiver or release within the time request by the Company shall
result in the forfeiture of the excess amount payable under Section 3.1d hereof.


4.  CHANGE IN CONTROL AND BUSINESS TRANSACTION


4.1           Definitions.  The terms “Change in Control” and “Business
Transaction” shall have the meanings ascribed to them in the Cleco Corporation
2000 Long-Term Incentive Compensation Plan, as the same may be amended from time
to time.


The term “Good Reason,” when used herein, shall mean that in connection with a
Change in Control:


 
a.
Executive’s Base Compensation in effect immediately before such Change in
Control is reduced or there is a significant reduction or termination of
Executive’s rights to any employee benefit in effect immediately prior to the
Change in Control;



 
b.
Executive’s authority, duties or responsibilities are significantly reduced from
those contemplated in Section 1.1 hereof or Executive has reasonably determined
that, as a result of a change in circumstances that significantly affects his
employment with the Company (or an Affiliate), he is unable to exercise the
authority, power, duties and responsibilities contemplated in Section 1.1
hereof;



 
c.
Executive is required to be away from his office in the course of discharging
his duties and responsibilities under this Agreement significantly more than was
required prior to the Change in Control; or



 
d.
Executive is required to transfer to an office or business location located more
than 60 miles from the location to which he was assigned prior to the Change in
Control.



No event or condition described in this Section 4.1 shall constitute Good Reason
unless (a) Executive gives the Company notice of his objection to such event or
condition within a reasonable period after Executive learns of such event, which
notice may be delivered orally or in writing to the Chief Executive Officer (or
his designee), (b) such event or condition is not promptly corrected by the
Company, but in no event later than 30 days after receipt of such notice, and
(c) Executive resigns his employment with the Company (and its Affiliates) not
more than 60 days following the expiration of the 30-day period described in
subparagraph (b) hereof.
 

Page 7

--------------------------------------------------------------------------------



4.2           Termination In Connection With a Change in Control.  If
Executive’s employment described herein is terminated by the Company, without
Cause (as defined in Section 3.3 hereof), or Executive terminates his employment
hereunder for Good Reason at any time within the 60-day period preceding or
36-month period following such Change in Control, then notwithstanding any
provision of this Agreement to the contrary and in lieu of any compensation or
benefits otherwise payable hereunder:


 
a.
The Company shall pay to Executive the amount described in Section 3.1a in the
form of a single-sum not later than three days after such termination.



 
b.
The Company shall pay an amount equal to three times Executive’s “base amount,”
payable in the form of a single-sum not later than 30 days after such
termination.  For purposes of this agreement, “base amount” is defined as the
Executive’s current annual base compensation and target annual bonus.



 
c.
The Company shall provide to Executive and his dependents coverage under the
Company’s or an Affiliate’s group medical plan for the same type and level of
health benefits received by Executive and his dependents immediately prior to
such termination for a period of three years or until Executive and/or his
dependents obtain coverage under a reasonably satisfactory group health plan
with no applicable preexisting condition limitation, whichever comes first; such
coverage to be in addition to any coverage available to Executive and his
dependents under Code Section 4980B.



 
d.
Vesting shall be accelerated, any restrictions shall lapse, and all performance
objectives shall be deemed satisfied as to any outstanding grants or awards made
to Executive under the 2000 Long-Term Incentive Compensation Plan and/or the
1990 Long-Term Incentive Compensation Plan.  Executive shall be entitled to such
additional benefits or rights as may be provided in the documents evidencing
such plans or the terms of any agreement evidencing such grant or award.  All
payments and benefits to be provided by this section 4.2d shall be paid no later
than March 15th of the calendar year following the calendar year in which such
termination occurs.



 
e.
Executive shall be fully vested for purposes of any service or similar
requirement imposed under the Supplemental Plan, regardless of the actual number
of years of service attained by Executive.  Executive shall be credited with an
additional three years of age for purposes of determining his benefit percentage
under the Supplemental Plan, but in no event shall such benefit percentage be
less than 50%; and Executive shall be credited with an additional three years of
age for purposes of determining any reduction taken with respect to benefits
commencing before Executive's normal retirement date (as defined in such plan).



 
f.
If Executive’s principal office is located in Pineville, Louisiana, the Company
shall, at the written request of Executive:

 
 

Page 8

--------------------------------------------------------------------------------



 
i.
Purchase his principal residence if such residence is located within 60 miles of
the Company’s Pineville, Louisiana office (the “Principal Residence”) for an
amount equal to the greater of (1) the purchase price of such Principal
Residence plus the documented cost of any capital improvements to the Principal
Residence made by Executive, or (2) the fair market value of such Principal
Residence as determined by the Company’s usual relocation practice; and



 
ii.
Pay or reimburse Executive for the cost of relocating Executive, his family and
their household goods and other personal property, in accordance with the
Company’s usual relocation practice, to any location in the United States.



Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless, within 2½ months after the year in which occurs the termination of his
employment with the Company (and its Affiliates), the Company is requested to
purchase such Principal Residence or Executive has actually relocated from the
Pineville, Louisiana area.  Any payments by the Company pursuant to this Section
4.2f shall be made no later than March 15th of the calendar year following the
calendar year in which Executive’s employment is terminated.




 
g.
The Company shall pay to Executive an amount equal to the Company’s (including
all Affiliates) maximum matching contribution obligation under the Cleco
Corporation 401(k) Savings and Investment Plan, as the same may be amended from
time to time, for each of the three years immediately following Executive’s
termination of employment, determined as if Executive was credited with at least
1,000 hours of service in each such plan year, was employed as of the last day
of each plan year, and contributed the maximum permissible amount under Code
Section 402(g) in each such year, but determined using the amount in effect as
of the date of Executive's termination of employment; such amount shall be paid
in the form of a single-sum not later than 30 days after Executive’s termination
of employment hereunder.



4.3           Business Transaction. If Executive’s employment hereunder is
terminated (other than on account of Cause as defined in Section 3.3 hereof) in
connection with a Business Transaction, then notwithstanding any provision of
this Agreement to the contrary, the Company shall pay or provide to Executive
(a) the amount described in Section 3.1a hereof, payable not later than three
days after his termination of employment, (b) the amounts determined under
Sections 3.1b and 3.1d hereof, payable in not more than two equal installments,
one-half not later than 30 days after termination and the other one-half six
months after such termination, or, if earlier, on March 15th of the calendar
year following the calendar year in which such termination occurs, and (c) the
benefits described in Sections 3.1e and 3.1f and 4.2d and 4.2e hereof.


4.4 Tax Payment. If any payment to Executive pursuant to this Agreement or any
other payment or benefit from the Company or an Affiliate in connection with a
Change in Control or Business Transaction is subject to the excise tax imposed
under Code
 
 

Page 9

--------------------------------------------------------------------------------


 
 
Section 4999 or any similar excise or penalty tax payable under any United
States federal, state, local or other law, the Company shall pay an amount to
Executive such that, after the payment by Executive of all taxes on such amount,
there remains a balance sufficient to pay such excise or penalty tax.  Executive
shall submit to the Company the amount to be paid under this Section 4.4,
together with supporting documentation.  If Executive and the Company disagree
as to such amount, an independent public accounting firm agreed upon by
Executive and the Company shall make such determination.


5.  LIMITATIONS ON ACTIVITIES


5.1.           Consideration for Limitation on Activities.  Executive
acknowledges that the execution of this Agreement and the payments described
herein constitute consideration for the limitations on activities set forth in
this Section 5, the adequacy of which is hereby expressly acknowledged by
Executive.


5.2           Confidential Information.  Executive recognizes and acknowledges
that during the terms of his employment, he will have access to confidential,
proprietary, non-public information concerning the Company and its Affiliates,
which may include, without limitation, (a) books and records relating to
operations, finance, accounting, personnel and management, (b) price, rate and
volume data, future price and rate plans, and test data, (c) information related
to product design and development, (d) computer software, customer lists,
information obtained on competitors, and sales tactics, and (e) various other
non-public trade or business information, including business opportunities,
marketing or business diversification plans, methods and processes, and
financial data and the like (collectively, the “Confidential
Information”).  Executive agrees that he will not at any time, either while
employed by the Company or afterwards, make any independent use of, or disclose
to any other person or organization (except as authorized by the Company or
pursuant to court order) any of the Confidential Information.


5.3           Non-Solicitation.  Executive agrees that during the two-year
period commencing as of the date of voluntary termination by Executive (as
described in Section 3.6 hereof) or the involuntary termination of Executive on
account of Cause (as described in Section 3.3 hereof), he shall not, directly or
indirectly, for his own benefit or on behalf of another or to the Company’s (or
an Affiliate’s) detriment:


 
a.
Hire or offer to hire any of the Company’s (or Affiliate’s) officers, employees
or agents;



 
b.
Persuade or attempt to persuade in any manner any officer, employee or agent of
the Company (or an Affiliate) to discontinue any relationship with the Company;
or



 
c.
Solicit or divert or attempt to divert any customer or supplier of the Company
or an Affiliate.



The provisions of this Section 5.3 shall apply in the locations set forth on
Exhibit A hereto, as the same may be amended from time to time.  Executive
acknowledges that the Company (or its Affiliates) is presently doing business in
such locations and that during the Employment Term
 
 

Page 10

--------------------------------------------------------------------------------


 
Executive will be required to provide services to or for the benefit of the
Company (or its Affiliates) in such locations.


The parties agree that each of the foregoing prohibitions is intended to
constitute a separate restriction. Accordingly, should any such prohibition be
declared invalid or unenforceable, such prohibition shall be deemed severable
from and shall not affect the remainder thereof.  The parties further agree that
each of the foregoing restrictions is reasonable in both time and geographic
scope.


5.4           Business Reputation.  Executive agrees that during his employment
with the Company (and its Affiliate) and at all times thereafter, he shall
refrain from performing any act, engaging in any conduct or course of action or
making or publishing an adverse, untrue or misleading statement which has or may
reasonably have the effect of demeaning the name or business reputation of the
Company or its Affiliates or which adversely affects (or may reasonably
adversely affect) the best interests (economic or otherwise) of the Company or
an Affiliate.


5.5           Remedies.  In the event of a breach or threatened breach by
Executive of the provisions of Sections 5.2, 5.3 or 5.4 hereof, Executive agrees
that the Company shall be entitled to a temporary restraining order or a
preliminary injunction (without the necessity of posting bond in connection
therewith) and that any additional payments or benefits due to Executive or his
dependents under Sections 3 and 4 hereof shall be canceled and
forfeited.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedy available to it for such breach or threatened breach,
including the recovery of damages from Executive.


6.  MISCELLANEOUS


6.1           Mitigation Not Required.  As a condition of any payment hereunder,
Executive shall not be required to mitigate the amount of such payment by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Executive under this Agreement.


6.2           Enforcement of this Agreement.  In the event any dispute in
connection with this Agreement arises with respect to obligations of Executive
or the Company that were required prior to the occurrence of a Change in Control
or a Business Transaction, all costs, fees and expenses, including attorney
fees, of any litigation, arbitration or other legal action in connection with
such matters in which Executive substantially prevails, shall be borne by, and
be the obligation of, the Company.


After a Change in Control or Business Transaction has occurred, Executive shall
not be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement by litigation or otherwise.  Accordingly, if, following a Change in
Control or Business Transaction, the Company has failed to comply with any of
its obligations under this Agreement or the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable or
in any way reduce the possibility of collecting the amounts due hereunder, or
institutes any litigation or other action or proceeding designed to deny or to
recover from Executive the benefits
 
 

Page 11

--------------------------------------------------------------------------------


 
provided or intended to be provided under this Agreement, Executive shall be
entitled to retain counsel of Executive’s choice, at the expense of the Company,
to advise and represent Executive in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation, arbitration or other legal action, whether by or against the
Company or any director, officer, stockholder or other person affiliated with
the Company, in any jurisdiction.  The Company shall pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Executive in connection with any of the foregoing, without regard to
whether Executive prevails, in whole or in part.


In no event shall Executive be required to reimburse the Company for any of the
costs and expenses incurred by the Company relating to arbitration, litigation
or other legal action in connection with this Agreement.


6.3           No Set-Off.   There shall be no right of set-off or counterclaim
in respect of any claim, debt or obligation against any payment to Executive
provided for in this Agreement.


6.4           Assistance with Litigation.  For a period of one year after the
end of the last period for which Executive will have received any compensation
under this Agreement, Executive will furnish such information and proper
assistance as may be reasonably necessary in connection with any litigation in
which the Company (or an Affiliate) is then or may become involved.


6.5           Headings.  Section and other headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


6.6           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein.


6.7           Amendments.  This Agreement may be amended or modified at any time
in any or all respects, but only by an instrument in writing executed by the
parties hereto.


6.8           Choice of Law.  The validity of this Agreement, the construction
of its terms, and the determination of the rights and duties of the parties
hereto shall be governed by and construed in accordance with the internal laws
of the State of Louisiana applicable to contracts made to be performed wholly
within such state.


6.9           Notices.  All notices and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand, (b) sent by telecopier to a telecopier number given below,
provided that a copy is sent by a nationally recognized overnight delivery
service (receipt requested), or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case as follows:


 

Page 12

--------------------------------------------------------------------------------





If to Executive:                    Darren J. Olagues
6321 Audubon Oaks
Alexandria, Louisiana 71303


If to the Company:              Cleco Corporation
2030 Donahue Ferry Road
 
Pineville, LA 71360

Attention: Chief Executive Officer
Telecopier:   (318) 484-7777


or to such other addresses as a party may designate by notice to the other
party.


6.10           Assignment.  This Agreement will inure to the benefit of and be
binding upon the Company, its Affiliates, successors and assigns, including,
without limitation, any person, partnership, company, corporation or other
entity that may acquire substantially all of the Company’s assets or business or
with or into which the Company may be liquidated, consolidated, merged or
otherwise combined, and will inure to the benefit of and be binding upon
Executive, his heirs, estate, legatees and legal representatives.  If payments
become payable to Executive’s surviving spouse or other assigns and such person
thereafter dies, such payment will revert to Executive’s estate.


6.11           Severability.  Each provision of this Agreement is intended to be
severable.  In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, the same shall not affect the validity or enforceability of any
other provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal or unenforceable provisions was not contained
herein.  Notwithstanding the foregoing, however, no provision shall be severed
if it is clearly apparent under the circumstances that the parties would not
have entered into this Agreement without such provision.


6.12           Withholding.  The Company (or an Affiliate) may withhold from any
payment hereunder any federal, state or local taxes required to be withheld.


6.13           Survival.   Notwithstanding anything herein to the contrary, to
the extent applicable, the obligations of the Company (and its Affiliates) under
Sections 3 and 4, and the obligations of Executive under Sections 3 and 5, shall
remain operative and in full force and effect regardless of the expiration of
this Agreement.


6.14           Waiver.  The failure of either party to insist in any one or more
instances upon performance of any terms or conditions of this Agreement will not
be construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.


6.15           Section 409A.  The parties intend that this Agreement comply, to
the extent applicable, with the provisions of Section 409A of the Internal
Revenue Code and related regulations and Treasury pronouncements ("Section
409A").  If the parties determine in good faith that any provision provided
herein would result in the imposition of an excise tax under the provisions of
Section 409A, Executive and the Company agree that each will use good
 
 

Page 13

--------------------------------------------------------------------------------


 
faith efforts to reform any such provision to avoid imposition of any such
excise tax in the manner that Executive and the Company mutually determine is
appropriate to comply with Section 409A.
 
6.16           Definition.  For purposes of this Agreement, “Affiliate” shall
mean one or more subsidiaries or other entities with respect to which the
Company owns (within the meaning of Section 425(f) of the Internal Revenue Code
of 1986, as amended (the “Code”)) 50% or more of the total combined voting power
of all classes of stock or other equity interests.
 
 

Page 14

--------------------------------------------------------------------------------






THIS AGREEMENT is executed in multiple counterparts as of the dates set forth
below, each of which shall be deemed an original, to be effective as of the
Effective Date designated above.


CLECO CORPORATION                                        EXECUTIVE


By:  /s/ George W. Bausewine                                       /s/  Darren
J. Olagues                                     
DARREN J. OLAGUES
Its:   S.V.P. - Corporate
Services                                                                           


Date:
3/11/08                                                               Date:
3/4/08                                                   
 
 
 

Page 15

--------------------------------------------------------------------------------


 

 
CLECO CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT


EXHIBIT A




This Exhibit A is intended to form a part of that certain Executive Employment
Agreement by and between Cleco Corporation and Darren J. Olagues, first
effective as of July 30, 2007.  The parties agree that the proscriptions set
forth in Section 5.3 thereof shall apply in the State of Louisiana, Parishes of:




   Acadia Parish
Allen Parish
Avoyelles Parish
Beauregard Parish
Calcasieu Parish
Catahoula Parish
Desoto Parish
Evangeline Parish
Grant Parish
Iberia Parish
Jefferson Davis Parish
Lafayette Parish
Lasalle Parish
Natchitoches Parish
Rapides Parish
Red River Parish
Sabine Parish
St. Landry Parish
St. Martin Parish
St. Mary Parish
St. Tammany Parish
Vernon Parish
Washington Parish


Executive and the Company agree that the Company shall amend this Exhibit A,
from time to time, to eliminate Parishes in which the Company is no longer doing
business and to add Parishes in which the Company is currently doing business.


Page 16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 